         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUIZHENG AN,

                        Plaintiff,                    Index No. 1:20-cv-06555-MKV

                v.
                                                      ANSWER TO COMPLAINT
 GTV MEDIA GROUP INC., A DELAWARE
 CORPORATION, SARACA MEDIA
 GROUP INC., A DELAWARE
 CORPORATION, WENGUI GUO,

                        Defendants.



       Defendant Saraca Media Group Inc. (“Saraca”), by its undersigned counsel, for its Answer

to the Complaint, avers as follows:

            RESPONSE TO NUMBERED ALLEGATIONS OF THE COMPLAINT

       1.      The allegations in paragraph 1 of the Complaint set forth legal conclusions to which

no responsive pleading is required; to the extent a response is required, Saraca denies that Plaintiff

is entitled to the relief sought and avers that its conduct at all times complied with applicable

federal and state securities laws.

       2.      The allegations in paragraph 2 of the Complaint set forth legal conclusions to which

no responsive pleading is required.

       3.      The allegations in paragraph 3 of the Complaint set forth legal conclusions to which

no responsive pleading is required.

       4.      The allegations in paragraph 4 of the Complaint set forth legal conclusions to which

no responsive pleading is required.




                                                  1
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 2 of 11




       5.      Saraca admits that GTV Media Group Inc. (“GTV”) was legally formed on or about

April 17, 2020 and that Defendants Wengui Guo (“Guo”) and GTV solicited investors to invest in

the Offering; Saraca otherwise denies the remainder of the allegations in paragraph 5 of the

Complaint.

       6.      Saraca admits that the securities of the Offering were not registered and avers that

the remainder of the allegations in paragraph 6 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca denies the

allegations and avers that its conduct at all times complied with applicable federal and state

securities laws.

       7.      The allegations in paragraph 7 of the Complaint set forth legal conclusions to which

no responsive pleading is required; to the extent a response is required, Saraca denies the

allegations and avers that its conduct at all times complied with applicable federal and state

securities laws.

       8.      The allegations in paragraph 8 of the Complaint set forth legal conclusions to which

no responsive pleading is required; to the extent a response is required, Saraca admits that Plaintiff

Ruizheng An signed a Subscription Agreement on May 2, 2020 and that Saraca received $500,000

purportedly from An on or about May 12, 2020; Saraca denies the remainder of the allegations in

the paragraph and avers that its conduct at all times complied with applicable federal and state

securities laws.

       9.      The allegations in paragraph 9 of the Complaint set forth legal conclusions to which

no responsive pleading is required.

       10.         The allegations in paragraph 10 of the Complaint set forth legal conclusions to

which no responsive pleading is required.



                                                  2
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 3 of 11




       11.      The allegations in paragraph 11 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       12.     The allegations in paragraph 12 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       13.      The allegations in paragraph 13 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       14.      The allegations in paragraph 14 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       15.     Saraca admits that it received $500,000 purportedly from An on or about May 12,

2020 and otherwise denies having knowledge or information sufficient to form a belief as to the

truth of the remainder of the allegations in paragraph 15 of the Complaint.

       16.     Saraca admits the allegations in paragraph 16 of the Complaint.

       17.     Saraca admits the allegations in paragraph 17 of the Complaint.

       18.     Saraca admits that it owned 100% of GTV’s shares prior to the Offering and that it

now owns approximately 84% of such shares.

       19.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in the first sentence of paragraph 19 of the Complaint, avers that the

allegations in the second sentence of the paragraph set forth legal conclusions to which no

responsive pleading is required; to the extent a response is required, Saraca denies the allegations.

       20.     Saraca admits that GTV’s existence was conceived by Defendant Guo, and

otherwise denies having knowledge or information sufficient to form a belief as to the truth of the

remainder of the allegations in paragraph 20 of the Complaint.

       21.     Saraca admits the allegations in paragraph 21 of the Complaint.



                                                 3
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 4 of 11




       22.     Saraca admits the allegations in paragraph 22 of the Complaint.

       23.     The allegations in paragraph 23 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       24.     The allegations in paragraph 24 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       25.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 25 of the Complaint.

       26.     The allegations in paragraph 26 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with applicable federal and state securities laws.

       27.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 27 of the Complaint; to the extent a response is required,

Saraca avers that its conduct at all times complied with applicable federal and state securities laws.

       28.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 28 of the Complaint.

       29.     Saraca admits that GTV was incorporated in Delaware on or about April 17, 2020

and otherwise denies the remainder of the allegations in paragraph 29 of the Complaint.

       30.     With respect to the allegations in paragraph 30 of the Complaint, Saraca admits that

Guo appeared in a recorded video on or about April 20, 2020 and avers that his statements in that

video speak for themselves.

       31.     With respect to the allegations in paragraph 31 of the Complaint, Saraca avers that

Guo’s statements in the referenced video speak for themselves.




                                                  4
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 5 of 11




        32.     With respect to the allegations in paragraph 32 of the Complaint, Saraca avers that

Guo’s statements in the referenced video speak for themselves, and otherwise denies knowledge

or information sufficient to form a belief as to the truth of the remainder of the allegations in the

paragraph.

        33.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 33 of the Complaint; to the extent a response is required,

Saraca avers that its conduct at all times complied with the requirements of applicable federal and

state securities laws.

        34.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 34 of the Complaint.

        35.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 35 of the Complaint; to the extent a response is required,

Saraca admits that Guo appeared in video presentations discussing investment in GTV and avers

that Saraca’s conduct at all times complied with the requirements of applicable federal and state

securities laws.

        36.     Saraca admits that GTV received a Subscription Agreement signed by Plaintiff,

dated May 2, 2020, seeking to invest as a private placement investor in GTV, and denies having

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

paragraph 36 of the Complaint.

        37.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 37 of the Complaint.

        38.     With respect to the allegations in paragraph 38 of the Complaint, Saraca admits that

it received $500,000 purportedly from An on or about May 12, 2020.



                                                 5
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 6 of 11




        39.     Saraca admits that GNews published an article on or about May 13, 2020,

referencing investment in GTV, refers to that article for its contents, and otherwise denies the

remainder of the allegations in paragraph 39.

        40.     With respect to the allegations in paragraph 40 of the Complaint, Saraca refers to

the referenced article for its contents.

        41.     Saraca admits that Guo appeared in a video posted on or about June 2, 2020,

discussing the “private placement” in GTV, and refers to the video for its contents.

        42.     Saraca denies having knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 42 of the Complaint.

        43.     Saraca admits that the securities at issue in the Offering were not registered, avers

that the remaining allegations in paragraph 43 of the Complaint set forth legal conclusions to which

no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

        44.     Saraca admits that the securities at issue in the Offering were not registered, avers

that the allegations in paragraph 44 of the Complaint set forth legal conclusions to which no

responsive pleading is required; to the extent a response is required, Saraca avers that its conduct

at all times complied with the requirements of applicable federal and state securities laws.

        45.     The allegations in paragraph 45 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

        46.     The allegations in paragraph 46 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.




                                                  6
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 7 of 11




       47.       The allegations in paragraph 47 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       48.       The allegations in paragraph 48 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       49.       The allegations in paragraph 49 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       50.       The allegations in paragraph 50 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       51.       The allegations in paragraph 51 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca denies having

knowledge or information sufficient to form a belief as to the truth of the allegations in the

paragraph and otherwise avers that its conduct at all times complied with the requirements of

applicable federal and state securities laws.

       52.       The allegations in paragraph 52 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       53.       Saraca hereby incorporates by reference its answers to the preceding paragraphs of

the Complaint.




                                                 7
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 8 of 11




       54.       The allegations in paragraph 54 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       55.       The allegations in paragraph 55 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       56.       The allegations in paragraph 56 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers its

conduct at all times complied with applicable federal and state securities laws.

       57.         The allegations in paragraph 57 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers its

conduct at all times complied with applicable federal and state securities laws.

       58.       The allegations in paragraph 58 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca admits that

no registration statement was in effect for the securities in the Offering and otherwise avers that

Saraca’s conduct at all times complied with the requirements of applicable federal and state

securities laws.

       59.       The allegations in paragraph 59 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       60.       Saraca hereby incorporates by reference its answers to the preceding paragraphs of

the Complaint.

       61.       Saraca gives no answer to the allegations in paragraph 61 of the Complaint, as these

allegations are not directed against Saraca.




                                                  8
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 9 of 11




       62.       Saraca gives no answer to the allegations in paragraph 62 of the Complaint, as these

allegations are not directed against Saraca.

       63.       Saraca gives no answer to the allegations in paragraph 63 of the Complaint, as these

allegations are not directed against Saraca.

       64.       Saraca gives no answer to the allegations in paragraph 64 of the Complaint, as these

allegations are not directed against Saraca.

       65.       Saraca gives no answer to the allegations in paragraph 65 of the Complaint, as these

allegations are not directed against Saraca.

       66.       Saraca gives no answer to the allegations in paragraph 66 of the Complaint, as these

allegations are not directed against Saraca.

       67.       Saraca gives no answer to the allegations in paragraph 67 of the Complaint, as these

allegations are not directed against Saraca.

       68.       Saraca hereby incorporates by reference its answers to the preceding paragraphs of

the Complaint.

       69.       The allegations in paragraph 69 of the Complaint set forth legal conclusions to

which no responsive pleading is required.

       70.       The allegations in paragraph 70 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.

       71.       The allegations in paragraph 71 of the Complaint set forth legal conclusions to

which no responsive pleading is required; to the extent a response is required, Saraca avers that its

conduct at all times complied with the requirements of applicable federal and state securities laws.




                                                  9
        Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 10 of 11




                                 AFFIRMATIVE DEFENSES

       Saraca further responds to the Complaint, pursuant to Rule 8 of the Federal Rules of Civil

Procedure, and states as follows its affirmative and other defenses, without admitting thereby that

it bears the burden of proof or persuasion for any such defense. Saraca reserves the right to

supplement, amend, or delete any or all of the following defenses prior to any trial of this action,

and to assert any additional counterclaims and third-party claims.

                                    First Affirmative Defense

       Saraca’s conduct at all times complied with the requirements of the Securities Act of 1933

and with the requirements of the Washington Securities Act.

                                  Second Affirmative Defense

       Plaintiff’s claims are barred by the express terms of Section 2(p) of the Subscription

Agreement executed by Plaintiff and sent to GTV on or about May 2, 2020. Contrary to Plaintiff’s

representations made in Section 2(p) of the Subscription Agreement, upon information and belief,

Plaintiff is a member or an agent of the Chinese Communist Party (“CCP”), who has acted in

collusion with the CCP, adversely to GTV. Accordingly, and pursuant to the express terms of

Subscription Agreement Section 2(p), Plaintiff has forfeited his right to any and all Purchased

Shares of GTV.

                                    PRAYER FOR RELIEF

WHEREFORE, Saraca respectfully requests that this Court enter judgment:




                                                10
         Case 1:20-cv-06555-MKV Document 27 Filed 10/05/20 Page 11 of 11




           a. that Ruizheng An take nothing by reason of the Complaint;

           b. awarding Saraca its costs, reasonable attorneys’ fees, and other reasonable expenses

              to the extent permitted by law; and

           c. such other and further relief as the Court deems just and proper.




Dated:    New York, NY                        Respectfully submitted,
          October 5, 2020
                                              WALDEN MACHT & HARAN LLP


                                       By:
                                              Jim Walden
                                              Jeffrey A. Udell
                                              One Battery Park Plaza, 34th Floor
                                              New York, NY 10004
                                              Tel: (212) 335-2030
                                              jwalden@wmhlaw.com

                                              Attorney for Defendants GTV Media Group Inc.
                                              and Saraca Media Group Inc.




                                               11
